NONPRECEDENTIALȱDISPOSITION
                            Toȱbeȱcitedȱonlyȱinȱaccordanceȱwith
                                    ȱFed.ȱR.ȱApp.ȱP.ȱ32.1



              United States Court of Appeals
                                      For the Seventh Circuit
                                      Chicago, Illinois 60604

                                  SubmittedȱNovemberȱ23,ȱ2010*
                                    DecidedȱDecemberȱ2,ȱ2010

                                              Before

                                MICHAELȱS.ȱKANNE,ȱCircuitȱJudge

                                TERENCEȱT.ȱEVANS,ȱCircuitȱJudge

                                DAVIDȱF.ȱHAMILTON,ȱCircuitȱJudge
       ȱȱȱ
No.ȱ09Ȭ1365

DAVIDȱM.ȱJONES,                                     AppealȱfromȱtheȱUnitedȱStatesȱDistrict
     PlaintiffȬAppellant,                           CourtȱforȱtheȱNorthernȱDistrictȱofȱIndiana,
                                                    FortȱWayneȱDivision.
        v.
                                                    No.ȱ3:08cv545
HOWARDȱMORTON,ȱetȱal.,ȱ
    DefendantsȬAppellees.ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱ          TheresaȱL.ȱSpringmann,
                                                    Judge.

                                             OȱRȱDȱEȱR

       DavidȱJonesȱfiledȱsuitȱunderȱ42ȱU.S.C.ȱ§ȱ1983ȱclaimingȱthatȱprisonȱofficialsȱhaveȱbeen
deliberatelyȱindifferentȱtoȱthreatsȱagainstȱhimȱfromȱgangȱmembersȱatȱtheȱIndianaȱState
Prison.ȱȱTheȱdistrictȱcourtȱdirectedȱJonesȱtoȱprepayȱtheȱentireȱfilingȱfeeȱafterȱconcludingȱthat
heȱpreviouslyȱincurredȱthreeȱstrikesȱforȱfilingȱfrivolousȱlitigationȱandȱwasȱnotȱinȱimminent


        *
        ȱ Theȱ defendantsȱ wereȱ notȱ servedȱ withȱ processȱ inȱ theȱ districtȱ courtȱ andȱ areȱ not
participatingȱinȱthisȱappeal.ȱȱAfterȱexaminingȱtheȱappellant’sȱbriefȱandȱtheȱrecord,ȱweȱhave
concludedȱthatȱoralȱargumentȱisȱunnecessary.ȱȱThus,ȱtheȱappealȱisȱsubmittedȱonȱtheȱbriefȱand
theȱrecord.ȱȱSeeȱFED.ȱR.ȱAPP.ȱP.ȱ34(a)(2)(c).
No.ȱ09Ȭ1365                                                                                Pageȱ2

danger.ȱȱSeeȱ28ȱU.S.C.ȱ§ȱ1915(g).ȱȱWhenȱJonesȱdidȱnotȱpay,ȱtheȱcourtȱdismissedȱtheȱaction,
andȱJonesȱnowȱappeals.ȱȱInȱlightȱofȱourȱrecentȱdecisionȱinȱTurleyȱv.ȱGaetz,ȱNo.ȱ09Ȭ3847,ȱ2010
WLȱ4286368ȱ(7thȱCir.ȱNov.ȱ2,ȱ2010),ȱweȱvacateȱtheȱjudgmentȱandȱremandȱforȱfurther
proceedings.ȱ

       Accordingȱtoȱtheȱallegationsȱinȱhisȱcomplaint,ȱwhichȱatȱthisȱstageȱweȱmustȱpresume
areȱtrue,ȱseeȱSantiagoȱv.ȱWalls,ȱ599ȱF.3dȱ749,ȱ756ȱ(7thȱCir.ȱ2010),ȱJonesȱexperiencedȱaȱpatternȱof
forewarnedȱassaultsȱbyȱgangȱmembersȱthatȱtheȱdefendantsȱignoredȱandȱevenȱinstigated.ȱ
GangȱmembersȱhadȱfirstȱthreatenedȱJonesȱaroundȱJuneȱ2007,ȱbutȱhisȱrequestȱforȱprotective
custodyȱwasȱdenied.ȱȱTheȱdefendantsȱmovedȱhimȱintoȱaȱdormȱwithȱanȱinmateȱheȱpreviously
“hadȱtroubleȱwith.”ȱȱThatȱinmateȱlaterȱrestrainedȱJonesȱatȱknifepointȱwhileȱanotherȱinmate
attackedȱhim.ȱȱForȱreasonsȱnotȱexplainedȱbyȱJones,ȱheȱwasȱlaterȱplacedȱinȱsegregationȱand
toldȱheȱwouldȱremainȱthereȱforȱtwoȱyears,ȱbutȱevenȱinȱsegregationȱtheȱthreatsȱcontinued.ȱ
Jonesȱdoesȱnotȱsayȱexplicitlyȱthatȱtheȱtwoȱassailantsȱandȱtheȱothersȱwhoȱthreatenedȱhimȱwere
gangȱmembers,ȱbutȱheȱdoesȱallegeȱthatȱwhileȱheȱwasȱinȱsegregationȱguardsȱallowedȱa
numberȱofȱgangȱmembersȱintoȱtheȱrecreationȱyardȱsoȱtheyȱcouldȱassaultȱhim.ȱȱTheseȱinmates
stabbedȱhimȱinȱtheȱstomachȱandȱslicedȱhisȱfaceȱwithȱaȱrazor,ȱsendingȱhimȱtoȱtheȱhospitalȱand
causingȱpermanentȱscarring.ȱȱJonesȱonceȱmoreȱrequestedȱprotectiveȱcustodyȱandȱagainȱwas
refused.ȱȱAfterȱhisȱreleaseȱfromȱtheȱhospital,ȱhowever,ȱJonesȱwasȱtransferredȱtoȱWestville
CorrectionalȱFacilityȱforȱtheȱremainderȱofȱhisȱsegregationȱtime.ȱȱWhileȱatȱWestville,ȱJones
suedȱandȱrequestedȱmonetaryȱdamagesȱandȱanȱinjunctionȱtoȱpreventȱhisȱreturnȱtoȱthe
IndianaȱStateȱPrison,ȱwhereȱtheȱgangȱmembersȱwhoȱattackedȱhimȱstillȱwereȱhoused.

       Jonesȱalsoȱmovedȱtoȱproceedȱinȱformaȱpauperis.ȱȱTheȱdistrictȱcourtȱdeniedȱthis
requestȱonȱtheȱunderstandingȱthatȱJonesȱhadȱalreadyȱaccumulatedȱthreeȱstrikesȱandȱwasȱnot
inȱ“imminentȱdanger”ȱsoȱasȱtoȱexcuseȱprepaymentȱofȱtheȱfullȱfilingȱfee.ȱȱJonesȱmovedȱfor
reconsideration.ȱȱHeȱarguedȱthatȱheȱwasȱinȱimminentȱdangerȱbecauseȱheȱwasȱscheduledȱto
beȱreturnedȱtoȱtheȱIndianaȱStateȱPrisonȱinȱsevenȱmonthsȱwhenȱhisȱsegregationȱtimeȱended,
andȱthusȱhisȱseparationȱfromȱtheȱgangȱmembersȱwhoȱattackedȱhimȱwasȱonlyȱtemporary.ȱ
TheȱcourtȱreasonedȱthatȱtheȱharmȱJonesȱfearedȱwasȱspeculativeȱratherȱthanȱimminentȱand
deniedȱhisȱmotion.ȱȱIfȱheȱfacedȱaȱrealȱthreatȱinȱtheȱfuture,ȱtheȱcourtȱinformedȱJones,ȱheȱcould
moveȱforȱinjunctiveȱrelief,ȱbutȱinȱtheȱmeantimeȱheȱwasȱobligatedȱtoȱpayȱtheȱentireȱfilingȱfee
inȱadvance.ȱȱTheȱcourtȱlaterȱdismissedȱJones’sȱlawsuitȱwhenȱheȱfailedȱtoȱpay.

        Afterȱheȱfiledȱthisȱappeal,ȱJonesȱwasȱmoved—asȱheȱsaidȱwouldȱhappen—backȱtoȱthe
IndianaȱStateȱPrison.ȱȱOnȱthatȱbasisȱweȱgrantedȱhimȱleaveȱtoȱproceedȱinȱformaȱpauperis.ȱ
Jonesȱv.ȱBates,ȱNo.ȱ09Ȭ1365ȱ(7thȱCir.ȱApr.ȱ20,ȱ2010)ȱ(grantingȱJones’sȱmotionȱtoȱreconsider).ȱ
Thisȱappeal,ȱweȱobserved,ȱpresentsȱaȱquestionȱofȱfirstȱimpression:ȱwhetherȱanȱallegationȱthat
anȱinmateȱisȱguaranteedȱtoȱbeȱreturnedȱtoȱsurroundingsȱthatȱwillȱplaceȱhimȱinȱharm’sȱwayȱis
sufficientȱtoȱmeetȱtheȱexceptionȱinȱ§ȱ1915(g)ȱforȱimminentȱdanger.ȱȱId.ȱȱJonesȱmaintainsȱthat,
No.ȱ09Ȭ1365                                                                              Pageȱ3

atȱtheȱtimeȱheȱfiledȱhisȱcomplaint,ȱheȱknewȱwithȱreasonableȱcertaintyȱthatȱheȱwouldȱbeȱsent
backȱtoȱtheȱIndianaȱStateȱPrison.ȱȱHeȱalsoȱarguesȱthatȱtheȱstringȱofȱthreatsȱandȱtheȱassaults
forecastȱbyȱthoseȱthreatsȱestablishedȱwithȱsufficientȱprobabilityȱthatȱimminentȱdanger
awaitedȱhimȱthere.ȱȱ

        Weȱareȱinclinedȱtoȱagree.ȱȱTheȱtimingȱofȱimminentȱdangerȱisȱrelative,ȱparticularly
givenȱtheȱpaceȱofȱlitigation.ȱȱWeȱhaveȱcautionedȱagainstȱaȱ“chimerical”ȱinterpretationȱof
imminentȱdanger;ȱtheȱrelevantȱtimeȱframeȱisȱnotȱlimitedȱtoȱtheȱexactȱmomentȱanȱinmate
facesȱassault.ȱȱLewisȱv.ȱSullivan,ȱ279ȱF.3dȱ526,ȱ531ȱ(7thȱCir.ȱ2002).ȱȱButȱeventsȱhaveȱovertaken
thisȱappeal.ȱȱSectionȱ1915(g)ȱprovidesȱthatȱaȱprisonerȱincursȱaȱstrikeȱforȱbringingȱ“anȱaction
orȱappealȱ.ȱ.ȱ.ȱthatȱwasȱdismissedȱonȱtheȱgroundsȱthatȱitȱisȱfrivolous,ȱmalicious,ȱorȱfailsȱto
stateȱaȱclaimȱuponȱwhichȱreliefȱmayȱbeȱgranted.”ȱȱWhenȱtheȱdistrictȱcourtȱconcludedȱthat
Jonesȱhadȱalreadyȱaccumulatedȱthreeȱstrikes,ȱtheȱcourtȱcitedȱthreeȱofȱhisȱpriorȱlawsuits:ȱJones
v.ȱClark,ȱIP98ȬCȬ157ȱ(S.D.ȱInd.ȱMarchȱ4,ȱ1998);ȱJonesȱv.ȱMaxey,ȱIP98ȬCȬ910ȱ(S.D.ȱInd.ȱOct.ȱ2,
1998);ȱandȱJonesȱv.ȱRichwine,ȱ1:06ȬCVȬ162ȱ(S.D.ȱInd.ȱApr.ȱ25,ȱ2006).ȱȱCountingȱtheȱfirstȱtwo
casesȱasȱstrikesȱdoesȱnotȱseemȱproblematicȱbecauseȱbothȱwereȱdismissedȱinȱtheirȱentiretyȱat
screening.ȱȱYetȱtheȱthirdȱcase,ȱweȱnowȱknow,ȱdidȱnotȱincurȱaȱstrike.

        TheȱdistrictȱcourtȱinȱRichwineȱdismissedȱseveralȱclaimsȱandȱdefendantsȱfromȱthe
complaintȱatȱscreeningȱandȱlaterȱgrantedȱsummaryȱjudgmentȱforȱtheȱremainingȱdefendants.ȱ
InȱcountingȱthisȱlawsuitȱasȱJones’sȱthirdȱstrike,ȱtheȱdistrictȱcourtȱreadȱGeorgeȱv.ȱSmith,ȱ507
F.3dȱ605,ȱ607Ȭ08ȱ(7thȱCir.ȱ2007),ȱtoȱholdȱthatȱaȱprisoner’sȱlawsuitȱincursȱaȱstrikeȱifȱevenȱone
claimȱisȱdismissedȱonȱaȱgroundȱlistedȱinȱ§ȱ1915(g),ȱnoȱmatterȱhowȱmanyȱclaimsȱareȱincluded
inȱtheȱcomplaint.ȱȱEarlierȱthisȱmonth,ȱhowever,ȱweȱclarifiedȱthatȱGeorgeȱdoesȱnotȱsupportȱthis
contention.ȱȱRather,ȱprisonersȱincurȱaȱstrikeȱonlyȱwhenȱaȱ“caseȱisȱdismissedȱinȱitsȱentirety
basedȱonȱtheȱgroundsȱlistedȱinȱ§ȱ1915(g).”ȱȱTurley,ȱ2010ȱWLȱ4286368,ȱatȱ*7.ȱȱTheȱdistrictȱcourt,
withoutȱtheȱbenefitȱofȱTurley,ȱunderstandablyȱinterpretedȱGeorgeȱasȱitȱdid.ȱȱButȱonlyȱpartȱof
Jones’sȱcaseȱinȱRichwineȱwasȱdismissedȱatȱscreening,ȱandȱgivenȱourȱholdingȱinȱTurley,ȱheȱdid
notȱincurȱaȱthirdȱstrikeȱforȱthatȱsuit.ȱȱOurȱownȱsearch,ȱmoreover,ȱhasȱnotȱuncoveredȱany
otherȱlawsuitȱinȱwhichȱJonesȱincurredȱaȱstrike,ȱandȱthusȱtheȱdistrictȱcourtȱerredȱin
concludingȱthatȱtheȱ“threeȱstrikes”ȱprovisionȱappliedȱtoȱhim.ȱȱAndȱsinceȱJonesȱdoesȱnotȱhave
threeȱstrikes,ȱtheȱquestionȱofȱimminentȱdangerȱisȱmoot.ȱ

       TheȱjudgmentȱisȱVACATED,ȱandȱtheȱcaseȱisȱREMANDEDȱforȱfurtherȱproceedings.